Exhibit 10.9

 

TWELFTH LOAN MODIFICATION AGREEMENT

 

This Twelfth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 23, 2011, and is effective as of August 31, 2011,
by and between SILICON VALLEY BANK, a California corporation with a loan
production office located at 2400 Hanover Street, Palo Alto, CA 94304 (“Bank”)
and MERU NETWORKS, INC., a Delaware corporation with its chief executive office
located at 894 Ross Drive, Sunnyvale, California 94089 (“Borrower”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  Among other indebtedness and obligations which may be owing by
Borrower to Bank, Borrower is indebted to Bank pursuant to a loan arrangement
dated as of January 29, 2007, evidenced by, among other documents, a certain
Loan and Security Agreement dated as of January 29, 2007, between Borrower and
Bank, as amended by a certain First Loan Modification Agreement dated as of
November 30, 2007, between Borrower and Bank, as further amended by a certain
Second Loan Modification Agreement dated as of July 30, 2008, between Borrower
and Bank, as further amended by a certain Third Loan Modification Agreement
dated as of November 30, 2008, between Borrower and Bank, as further amended by
a certain Fourth Loan Modification Agreement dated as of February 26, 2009,
between Borrower and Bank, as further amended by a certain Fifth Loan
Modification Agreement dated as of April 27, 2009, between Borrower and Bank, as
further amended by a certain Sixth Loan Modification Agreement dated as of
March 22, 2010, between Borrower and Bank, as further amended by a certain
Seventh Loan Modification Agreement (“Seventh Amendment”) dated as of June 29,
2010, between Borrower and Bank, as further amended by a certain Eighth Loan
Modification Agreement dated as of September 2010, between Borrower and Bank, as
further amended by a certain Ninth Loan Modification Agreement dated as of
December 17, 2010, between Borrower and Bank, as further amended by a certain
Tenth Loan Modification Agreement dated as of March 9, 2011, between Borrower
and Bank, and as further amended by a certain Eleventh Loan Modification
Agreement dated as of June 9, 2011, between Borrower and Bank (as amended, the
“Loan Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement.

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Obligations is secured by the Collateral as described in the Loan
Agreement and that certain Intellectual Property Security Agreement dated as of
January 29, 2007, between Borrower and Bank (the “IP Security Agreement” and
together with the Loan Agreement and any other collateral security granted to
Bank, the “Security Documents”).  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations, shall be
referred to as the “Existing Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1.                                       The Loan Agreement shall be amended by
deleting the following term appearing in Section 13.1 thereof:

 

“                                      “Revolving Line Maturity Date” is the
earliest of (a) August 31, 2011, or (b) the occurrence of an Event of Default.”

 

and inserting in lieu thereof the following:

 

“                                          “Revolving Line Maturity Date” is the
earliest of (a) October 31, 2011, or (b) the occurrence of an Event of Default.”

 

4.                                       FEES.  Borrower shall pay to Bank a
commitment fee equal to One Thousand One Hundred Sixty-Seven Dollars
($1,167.00), which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof.  Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

 

--------------------------------------------------------------------------------


 

5.                                       RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the IP Security Agreement and
acknowledges, confirms and agrees that said IP Security Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in said IP Security Agreement, which shall remain in full force and effect.

 

6.                                       RATIFICATION OF REPRESENTATIONS AND
WARRANTIES.  Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Representations and Warranties
dated as of January 9, 2007, between Borrower and Bank (the “Representations and
Warranties”), and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Bank in the Representations and Warranties have
not changed, as of the date hereof, except (a) that Borrower has an additional
subsidiary, Meru Networks International, Inc., a Delaware corporation, (b) that
Borrower’s chief executive address is 894 Ross Drive, Sunnyvale, California
94089, and (c) as set forth on Annex A of the Seventh Amendment.

 

7.                                       AUTHORIZATION TO FILE.  Borrower hereby
authorizes Bank to file UCC financing statements without notice to Borrower,
with all appropriate jurisdictions, as Bank deems appropriate, in order to
further perfect or protect Bank’s interest in the Collateral, including a notice
that any disposition of the Collateral, by either Borrower or any other Person,
shall be deemed to violate the rights of Bank under the Code.

 

8.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

9.                                       RATIFICATION OF LOAN DOCUMENTS. 
Borrower hereby ratifies, confirms, and reaffirms all terms and conditions of
all security or other collateral granted to Bank and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

 

10.                                 NO DEFENSES OF BORROWER.  Borrower hereby
acknowledges and agrees that Borrower has no offsets, defenses, claims, or
counterclaims against Bank with respect to the Obligations, or otherwise, and
that if Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

11.                                 CONTINUING VALIDITY.  Borrower understands
and agrees that in modifying the existing Obligations, Bank is relying upon
Borrower’s representations, warranties, and agreements, as set forth in the
Existing Loan Documents.  Except as expressly modified pursuant to this Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. 
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations.  It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing.  No maker will be released by virtue of this Loan
Modification Agreement.

 

12.                                 RIGHT OF SET-OFF.  In consideration of
Bank’s agreement to enter into this Loan Modification Agreement, Borrower hereby
reaffirms and hereby grants to Bank, a lien, security interest and right of set
off as security for all Obligations to Bank, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Bank (including a Bank subsidiary) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.                                 JURISDICTION/VENUE.  Borrower accepts for
itself and in connection with its properties, unconditionally, the exclusive
jurisdiction of any state or federal court of competent jurisdiction in the
State of

 

--------------------------------------------------------------------------------


 

California in any action, suit, or proceeding of any kind against it which
arises out of or by reason of this Loan Modification Agreement.  NOTWITHSTANDING
THE FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH
BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

 

14.                                 CONFIDENTIALITY.  Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower.  The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

 

15.                                 COUNTERSIGNATURE.  This Loan Modification
Agreement shall become effective only when it shall have been executed by
Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed under the laws of the State of
California as of the date first written above.

 

BORROWER:

BANK:

 

 

MERU NETWORKS, INC.

SILICON VALLEY BANK

 

 

By:

/s/ Brett White

 

By:

/s/ Nick Tsiagkas

Name:

Brett White

 

Name:

Nick Tsiagkas

Title:

CFO

 

Title:

Relationship Manager

 

 

--------------------------------------------------------------------------------